WESTERFIELD, J.
This suit results from a collision of automobiles. Plaintiff claims $112.00 as damages to his car.
Plaintiff was driving down St. Charles Avenue closely followed by defendant’s automobile. A dog ran in front of his car and, was pursued by a woman. In order to avoid injury to the woman, and/or the dog, plaintiff came to a sudden stop, whereupon he was struck in the rear by defendant’s automobile.
The case turns upon a question of fact, to-wit: Did the driver of plaintiff’s car give warning of his intention to stop, as required by the City Ordinance. The woman and dog were observed by plaintiff at a point sixty feet distant, according to plaintiff, who was seated in the rear seat of his automobile. His chauffeur did not testify. Ample opportunity existed for giving the required signal which consisted in extending the driver’s arm outwards and downwards. See Sec. 11, No. 7490 C. C. S.
The testimony convinces us, as it did the trial judge, that no signal was given. The judgment appealed from will be affirmed.